DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201810673053.8, filed on 6/26/2018.
This application is a continuation of International Application No. PCT/CN2019/088266 filed on 5/24/2019.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, it is suggested to replace “stablishing” (line 7) with “establishing” for a correction of a typographical error.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 23.502 v15.2.0 (3GPP; TSGS and SA; Procedures for the 5G System; Stage 2 (Release 15), retrieved June 19, 2018, hereinafter TS 23.502).

Regarding claim 1:
TS 23.502 teaches a path update method (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: UE Triggered Service Request procedure), wherein the method comprises: 
obtaining, by a network device (SMF), target path information, wherein the target path information comprises first path information (e.g., AN Tunnel Info) and/or second path information (e.g., CN DL Tunnel Info), the first path information or the second path information corresponding to an anchor user plane network element (UPF (PSA)) and being allocated to a terminal (UE) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1), the first path information being configured for establishing a first path (e.g., Downlink data arrow between 18b and 19 that connects UPF (PSA) and (R)AN) between the anchor user plane network element (UPF (PSA)) and an access device ((R)AN) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: Downlink data path without intermediate UPF (I-UPF) between the UPF (PSA) and the (R)AN is equivalent to the first path), and the second path information being configured for establishing a second path (e.g., Downlink data arrow between 7b and 8a that connects UPF (PSA) and new I-UPF) between the anchor user plane network element (UPF (PSA)) and an intermediate user plane network element (UPF (new I-UPF)) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: Downlink data path with intermediate UPF (I-UPF) between the UPF (PSA) and the UPF (new I-UPF) is equivalent to the second path); and 
associating, by the network device (SMF), the target path information with a target data packet processing policy, wherein the target data packet processing policy is configured for processing a data packet received from the first path and the second path (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: Step 5 and Step 16. SMF initiated SM Policy Association Modification; Also, see Section 4.16.5.1).

Regarding claim 2:
As discussed above, TS 23.502 teaches all limitations in claim 1.
	TS 23.502 further teaches wherein the target path information (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1) is the first path information (e.g., Downlink data path without intermediate UPF (I-UPF) between the UPF (PSA) and the (R)AN; AN Tunnel info) and the second path information (e.g., Downlink data path with intermediate UPF (I-UPF) between the UPF (PSA) and the UPF (new I-UPF); CN DL Tunnel info), and the network device is a session management network element (SMF in Figure 4.2.3.2-1); and, wherein obtaining, by the network device (SMF), the target path information comprises: allocating, by the session management network element, the first path information (e.g., AN Tunnel info) and the second path information (e.g., CN DL Tunnel info) to the terminal (UE) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1, Step 5, 7b, and 18b); and method further comprises: determining, by the session management network element, the target data packet processing policy (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1, Step 5 and 16 and Section 4.16.5.1).

Regarding claim 3: 
As discussed above, TS 23.502 teaches all limitations in claim 2.
	TS 23.502 further teaches wherein generating, by the session management network element (SMF), a first rule based on the first path information and the target data packet processing policy, wherein the first rule comprises the first path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: Step 18a, “If a User Plane is to be setup or modified and after the modification there is no I-UPF, the SMF initiates a N4 Session Modification procedure to UPF (PSA) and provides AN Tunnel Info. The Downlink Data from the UPF (PSA) can now be forwarded to NG-RAN and UE. For QoS Flows in the List of rejected QoS Flows, the SMF shall instruct the UPF to remove the rules (e.g., Packet Detection Rules etc.) which are associated with the QoS Flows.” This feature is equivalent to the first rule.) and 
generating, by the session management network element (SMF), a second rule based on the second path information and the target data packet processing policy, wherein the second rule comprises the second path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: Step 7a, “If the SMF selects a new UPF to act as intermediate UPF for the PDU Session, the SMF sends N4 Session Modification Request message to PDU Session Anchor UPF, providing DL Tunnel Info from new intermediate UPF. If the new intermediate UPF was added for the PDU Session, the UPF (PSA) begins to send the DL data to the new I-UPF as indicated in the DL Tunnel Info. If the Service Request is triggered by the network, and the SMF removes the old I-UPF but does not replace it with a new I-UPF, the SMF includes the Data Forwarding indication to the request. The Data Forwarding Indication indicates to the UPF (PSA) that a second tunnel endpoint needs to be reserved for buffered DL data from the old I-UPF. In this case, the UPF (PSA) begins to buffer the DL data it may receive at the same time from the N6 interface.” This feature is equivalent to the second rule.); and 
sending, by the session management network element (SMF), the first rule and the second rule to the anchor user plane network element (UPF (PSA)) (see, TS 23.502: Figure 4.2.3.2-1: 18a. N4 Session Modification Request from SMF to UPF (PSA) and 7a. N4 Session Modification Request from SMF to UPF (PSA)).

Regarding claim 4:
As discussed above, TS 23.502 teaches all limitations in claim 2.
	TS 23.502 further teaches wherein generating, by the session management network element (SMF), a third rule based on the first path information, the second path information, and the target data packet processing policy, wherein the third rule comprises the first path information, the second path information, and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: Step 21a, “If forwarding tunnel has been established to the UPF (PSA) and if the timer SMF set for forwarding tunnel at step 7b has expired, SMF sends N4 Session modification request to UPF (PSA) acting as N3 Terminating Point to release the forwarding tunnel.” This feature is equivalent to the third rule.); and 
sending, by the session management network element, the third rule to the anchor user plane network element (UPF (PSA)) (see, TS 23.502: Figure 4.2.3.2-1: 21a. N4 Session Modification Request from SMF to UPF (PSA)).

Regarding claim 5:
As discussed above, TS 23.502 teaches all limitations in claim 3.
	TS 23.502 further teaches wherein sending, by the session management network element (SMF), first indication information to the anchor user plane network element (UPF (PSA)), wherein the first indication information is used by the anchor user plane network element to establish the first path or the second path (see, TS 23.502: Figure 4.2.3.2-1: 7a, N4 Session Modification Request includes DL Tunnel Info and Data forwarding Indication, which is equivalent to the first indication.).

Regarding claim 6:
As discussed above, TS 23.502 teaches all limitations in claim 1. 
TS 23.502 further teaches wherein receiving, by the anchor user plane network element (UPF (PSA)), second indication information from a session management network element (SMF), wherein the second indication information is configured to indicate the anchor user plane network element to allocate the first path information and the second path information to the terminal (see, TS 23.502: Figure 4.2.3.2-1: 7a, N4 Session Modification Request includes DL Tunnel Info and Data forwarding Indication, which is equivalent to the second indication.); and 
allocating, by the anchor user plane network element, the first path information and the second path information to the terminal based on the second indication information (see, TS 23.502: Figure 4.2.3.2-1: 7b).; and 
receiving, by the anchor user plane network element, the target data packet processing policy from the session management network element (see, TS 23.502: Figure 4.2.3.2-1: 7a, N4 Session Modification Request includes DL Tunnel Info and Data forwarding Indication.).

Regarding claim 7:
As discussed above, TS 23.502 teaches all limitations in claim 6.
TS 23.502 further teaches wherein receiving, by the anchor user plane network element (UPF (PSA)), a first rule (e.g., if no I-UPF, as discussed in claim 3 above) and a second rule (e.g., if I-UPF, as discussed in claim 3 above) from the session management network element, wherein both the first rule and the second rule comprise the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 7a, N4 Session Modification Request includes DL Tunnel Info and Data forwarding Indication.); and associating, by the anchor user plane network element, the first path information with the first rule (see, TS 23.502: Figure 4.2.3.2-1: 18b, N4 Session Modification Response), and associating, by the anchor user plane network element, the second path information with the second rule (see, TS 23.502: Figure 4.2.3.2-1: 7b, N4 Session Modification Response).

Regarding claim 8:
As discussed above, TS 23.502 teaches all limitations in claim 6.
TS 23.502 further teaches wherein receiving, by the anchor user plane network element (UPF (PSA)), a third rule from the session management network element, wherein the third rule comprises the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 21a, N4 Session Modification Request including a third rule); and associating, by the anchor user plane network element, the first path information and the second path information with the third rule (see, TS 23.502: Figure 4.2.3.2-1: 21a, “If forwarding tunnel has been established to the UPF (PSA) and if the timer SMF set for forwarding tunnel at step 7b has expired, SMF sends N4 Session modification request to UPF (PSA) acting as N3 Terminating Point to release the forwarding tunnel.” This feature is equivalent to the third rule.).

Regarding claim 9:
As discussed above, TS 23.502 teaches all limitations in claim 7.
TS 23.502 further teaches wherein receiving, by the anchor user plane network element (UPF (PSA)), first indication information from the session management network element, wherein the first indication information is used by the anchor user plane network element to establish the first path or the second path (see, TS 23.502: Figure 4.2.3.2-1: 7a, N4 Session Modification Request includes DL Tunnel Info and Data forwarding Indication.).

Regarding claim 10:
As discussed above, TS 23.502 teaches all limitations in claim 1.
	TS 23.502 further teaches wherein allocating, by the session management network element (SMF), the second path information to the terminal (see, TS 23.502: Figure 4.2.3.2-1: 7a); 
generating, by the session management network element, a second rule based on the target data packet processing policy and the second path information, wherein the second rule comprises the target data packet processing policy and the second path information (see, TS 23.502: Figure 4.2.3.2-1: Step 7a, “If the SMF selects a new UPF to act as intermediate UPF for the PDU Session, the SMF sends N4 Session Modification Request message to PDU Session Anchor UPF, providing DL Tunnel Info from new intermediate UPF. If the new intermediate UPF was added for the PDU Session, the UPF (PSA) begins to send the DL data to the new I-UPF as indicated in the DL Tunnel Info. If the Service Request is triggered by the network, and the SMF removes the old I-UPF but does not replace it with a new I-UPF, the SMF includes the Data Forwarding indication to the request. The Data Forwarding Indication indicates to the UPF (PSA) that a second tunnel endpoint needs to be reserved for buffered DL data from the old I-UPF. In this case, the UPF (PSA) begins to buffer the DL data it may receive at the same time from the N6 interface.” This feature is equivalent to the second rule.); and 
sending, by the session management network element, the second rule to the anchor user plane network element (UPF (PSA)) (see, TS 23.502: Figure 4.2.3.2-1: 7a, N4 Session Modification Request includes DL Tunnel Info and Data forwarding Indication.); and 
sending, by the session management network element, the second path information to the intermediate user plane network element (UPF (I-UPF)) (see, TS 23.502: Figure 4.2.3.2-1: 17a, N4 Session Modification Request from SMF to UPF (new I-UPF)).

Regarding claim 11:
As discussed above, TS 23.502 teaches all limitations in claim 1.
TS 23.502 further teaches wherein obtaining, by the session management network element (SMF), a first rule corresponding to the first path information, wherein the first rule comprises the first path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1:  step 20a, “If forwarding tunnel has been established to the new I-UPF and if the timer SMF set for forwarding tunnel at step 8a has expired, SMF sends N4 Session modification request to new (intermediate) UPF acting as N3 terminating point to release the forwarding tunnel” and step 21a “If forwarding tunnel has been established to the UPF (PSA) and if the timer SMF set for forwarding tunnel at step 7b has expired, SMF sends N4 Session modification request to UPF (PSA) acting as N3 Terminating Point to release the forwarding tunnel.” This feature is equivalent to the third rule.);
associating, by the session management network element, the second path information with the first rule to obtain an updated first rule (see, TS 23.502: Figure 4.2.3.2-1:  step 20a and step 21a);
sending, by the session management network element, the updated first rule to the anchor user plane network element (UPF (PSA)) (see, TS 23.502: Figure 4.2.3.2-1: 21a, N4 Session Modification Request from SMF to UPF (PSA)); and 
sending, by the session management network element, the second path information to the intermediate user plane network element (UPF (I-UPF)) (see, TS 23.502: Figure 4.2.3.2-1: 20a, N4 Session Modification Request from SMF to UPF (new I-UPF)).

Regarding claim 12: 
As discussed above, TS 23.502 teaches all limitations in claim 1.
	TS 23.502 further teaches wherein receiving, by the anchor user plane network element (UPF (PSA)), the second path information and third indication information from a session management network element (SMF), wherein the third indication information is configured to indicate the anchor user plane network element to associate the second path information with a first rule, and the first rule comprises the first path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 7a, N4 Session Modification Request includes DL Tunnel Info and Data forwarding Indication, which is equivalent to the third indication.); and 
associating, by the anchor user plane network element, the second path information with the first rule based on the third indication information (see, TS 23.502: Figure 4.2.3.2-1: 7b).

Regarding claim 13:
As discussed above, TS 23.502 teaches all limitations in claim 1.
TS 23.502 further teaches wherein receiving, by the anchor user plane network element, fourth indication information from a session management network element, wherein the fourth indication information is configured to indicate the anchor user plane network element to allocate the second path information to the terminal (see, TS 23.502: Figure 4.2.3.2-1: 7a, “If the SMF selects a new UPF to act as intermediate UPF for the PDU Session, the SMF sends N4 Session Modification Request message to PDU Session Anchor UPF, providing DL Tunnel Info from new intermediate UPF.”, if I-UPF is equivalent to the fourth indication.); 
allocating, by the anchor user plane network element, the second path information to the terminal based on the fourth indication information (see, TS 23.502: Figure 4.2.3.2-1: 7a); 
receiving, by the anchor user plane network element, third indication information from the session management network element, wherein the third indication information is configured to indicate the anchor user plane network element to associate the second path information with a first rule, and the first rule comprises the first path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 21a, “If forwarding tunnel has been established to the UPF (PSA) and if the timer SMF set for forwarding tunnel at step 7b has expired, SMF sends N4 Session modification request to UPF (PSA) acting as N3 Terminating Point to release the forwarding tunnel.”, which is equivalent to the third indication); and 
associating, by the anchor user plane network element, the second path information with the first rule based on the third indication information (see, TS 23.502: Figure 4.2.3.2-1: 21a); or 
receiving, by the anchor user plane network element (UPF (PSA)), a second rule from the session management network element (SMF), wherein the second rule comprises the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 7a); 
associating, by the anchor user plane network element, the second path information with the second rule (see, TS 23.502: Figure 4.2.3.2-1: 7b); and 
sending, by the anchor user plane network element, the second path information to the session management network element (see, TS 23.502: Figure 4.2.3.2-1: 7b).

Regarding claim 14:
As discussed above, TS 23.502 teaches all limitations in claim 1.
	TS 23.502 further teaches wherein generating, by the session management network element (SMF), a first rule based on the target data packet processing policy and the first path information, wherein the first rule comprises the target data packet processing policy and the first path information (see, TS 23.502: Figure 4.2.3.2-1: Step 18a, “If a User Plane is to be setup or modified and after the modification there is no I-UPF, the SMF initiates a N4 Session Modification procedure to UPF (PSA) and provides AN Tunnel Info. The Downlink Data from the UPF (PSA) can now be forwarded to NG-RAN and UE. For QoS Flows in the List of rejected QoS Flows, the SMF shall instruct the UPF to remove the rules (e.g., Packet Detection Rules etc.) which are associated with the QoS Flows.” This feature is equivalent to the first rule.); 
sending, by the session management network element, the first rule to the anchor user plane network element (UPF (PSA)) (see, TS 23.502: Figure 4.2.3.2-1: 18a); and 
sending, by the session management network element, the first path information to the access device ((R)AN) (see, TS 23.502: Figure 4.2.3.2-1: step 19 (similar to steps 11 and 12 for Nsmf_PDU_UpdateSMConext Response) where step 12 is not shown.).

Regarding claim 15:
As discussed above, TS 23.502 teaches all limitations in claim 1.
TS 23.502 further teaches wherein obtaining, by the session management network element (SMF), a second rule corresponding to the second path information, wherein the second rule comprises the second path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 6b, “In case the UPF allocates CN Tunnel Info, it provides DL CN Tunnel Info for the UPF acting as PDU Session Anchor and UL Tunnel Info of the new intermediate UPF to the SMF. If the Data forwarding indication is received, the new (intermediate) UPF acting as N3 terminating point also sends DL Tunnel Info of the new intermediate UPF for data forwarding from the old (intermediate) UPF to the SMF.”, which is equivalent to the second rule.); 
associating, by the session management network element, the first path information with the second rule to obtain an updated second rule (see, TS 23.502: Figure 4.2.3.2-1: 6b);
sending, by the session management network element, the updated second rule to the anchor user plane network element (UPF (PSA)) (see, TS 23.502: Figure 4.2.3.2-1: 7a); and 
sending, by the session management network element, the first path information to the access device ((R)AN) (see, TS 23.502: Figure 4.2.3.2-1: steps 11 and 12.).

Regarding claim 16:
As discussed above, TS 23.502 teaches all limitations in claim 1.
TS 23.502 further teaches wherein receiving, by the anchor user plane network element (UPF (PSA)), the first path information and fifth indication information from a session management network element (SMF), wherein the fifth indication information is configured to indicate the anchor user plane network element to associate the first path information with a second rule, and the second rule comprises the second path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 21a, “If forwarding tunnel has been established to the UPF (PSA) and if the timer SMF set for forwarding tunnel at step 7b has expired, SMF sends N4 Session modification request to UPF (PSA) acting as N3 Terminating Point to release the forwarding tunnel.”, which is equivalent to the fifth indication); and 
associating, by the anchor user plane network element, the first path information with the second rule based on the fifth indication information (see, TS 23.502: Figure 4.2.3.2-1: 21b).

Regarding claim 17:
As discussed above, TS 23.502 teaches all limitations in claim 1.
	TS 23.502 further teaches wherein receiving, by the anchor user plane network element, sixth indication information from a session management network element, wherein the sixth indication information is configured to indicate the anchor user plane network element to allocate the first path information to the terminal (see, TS 23.502: Figure 4.2.3.2-1: 18a, “If a User Plane is to be setup or modified and after the modification there is no I-UPF, the SMF initiates a N4 Session Modification procedure to UPF (PSA) and provides AN Tunnel Info.”, if no I-UPF is equivalent to the sixth indication.); 
allocating, by the anchor user plane network element, the first path information to the terminal based on the sixth indication information (see, TS 23.502: Figure 4.2.3.2-1: 18a); 
receiving, by the anchor user plane network element, fifth indication information from the session management network element, wherein the fifth indication information is configured to indicate the anchor user plane network element to associate the first path information with a second rule, and the second rule comprises the second path information and the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: 21a, “If forwarding tunnel has been established to the UPF (PSA) and if the timer SMF set for forwarding tunnel at step 7b has expired, SMF sends N4 Session modification request to UPF (PSA) acting as N3 Terminating Point to release the forwarding tunnel.”, which is equivalent to the fifth indication); and 
associating, by the anchor user plane network element, the first path information with the second rule based on the fifth indication information (see, TS 23.502: Figure 4.2.3.2-1: 21a); or 
receiving, by the anchor user plane network element (UPF (PSA)), a first rule from the session management network element (SMF), wherein the first rule comprises the target data packet processing policy (see, TS 23.502: Figure 4.2.3.2-1: Step 18a, “If a User Plane is to be setup or modified and after the modification there is no I-UPF, the SMF initiates a N4 Session Modification procedure to UPF (PSA) and provides AN Tunnel Info. The Downlink Data from the UPF (PSA) can now be forwarded to NG-RAN and UE. For QoS Flows in the List of rejected QoS Flows, the SMF shall instruct the UPF to remove the rules (e.g., Packet Detection Rules etc.) which are associated with the QoS Flows.” This feature is equivalent to the first rule.);
associating, by the anchor user plane network element, the first path information with the first rule (see, TS 23.502: Figure 4.2.3.2-1: 18b).; and 
sending, by the anchor user plane network element, the first path information to the session management network element (see, TS 23.502: Figure 4.2.3.2-1: 18b).

Regarding claim 18:
	TS 23.502 teaches a path update method (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: UE Triggered Service Request procedure), wherein the method comprises: 
allocating, by a session management network element (SMF) to a terminal (UE), first path information (e.g., AN Tunnel Info) and second path information (e.g., CN DL Tunnel Info), the first and second path information corresponding to an anchor user plane network element (UPF (PSA)), wherein the first path information is configured for establishing a first path (e.g., Downlink data arrow between 18b and 19 that connects UPF (PSA) and (R)AN) between the anchor user plane network element (UPF (PSA)) and an access device ((R)AN) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: Downlink data path without intermediate UPF (I-UPF) between the UPF (PSA) and the (R)AN is equivalent to the first path), and the second path information is configured for establishing a second path (e.g., Downlink data arrow between 7b and 8a that connects UPF (PSA) and new I-UPF) between the anchor user plane network element (UPF (PSA)) and an intermediate user plane network element (UPF (new I-UPF)) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: Downlink data path with intermediate UPF (I-UPF) between the UPF (PSA) and the UPF (new I-UPF) is equivalent to the second path; Step 5, 7b, and 18b); and 
sending, by the session management network element (SMF), the first path information and the second path information to the anchor user plane network element (UPF (PSA)) (see, TS 23.502: Figure 4.2.3.2-1: Step 7a, and 18a, SMF to UPF (PSA), N4 Session Modification Request).

Regarding claim 19:
As discussed above, TS 23.502 teaches all limitations in claim 18. 
TS 23.502 further teaches wherein sending, by the session management network element (SMF), indication information to the anchor user plane network element (UPF (PSA)), wherein the indication information is used by the anchor user plane network element to establish the first path or the second path (see, TS 23.502: Figure 4.2.3.2-1: Step 7a, and 18a, SMF to UPF (PSA), N4 Session Modification Request with DL Tunnel info in Step 7a (e.g., for the first path) or AN Tunnel info in Step 18a (e.g., for the second path), wherein the DL Tunnel info and the AN Tunnel info are equivalent to the indication information.).

Regarding claim 20:
	TS 23.502 teaches a path update method (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: UE Triggered Service Request procedure), wherein the method comprises: 
receiving, by an anchor user plane network element (UPF (PSA)), a request message from a session management network element (SMF), wherein the request message is configured for requesting the anchor user plane network element to allocate, to a terminal (UE), first path information (e.g., AN Tunnel Info) and second path information (e.g., CN DL Tunnel Info), the first and second path information corresponding to the anchor user plane network element (UPF (PSA)), the first path information being configured for establishing a first path (e.g., Downlink data arrow between 18b and 19 that connects UPF (PSA) and (R)AN) between the anchor user plane network element (UPF (PSA)) and an access device ((R)AN) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: Downlink data path without intermediate UPF (I-UPF) between the UPF (PSA) and the (R)AN is equivalent to the first path), and the second path information being configured for establishing a second path (e.g., Downlink data arrow between 7b and 8a that connects UPF (PSA) and new I-UPF) between the anchor user plane network element (UPF (PSA)) and an intermediate user plane network element (UPF (new I-UPF)) (see, TS 23.502: Section 4.2.3.2 and Figure 4.2.3.2-1: Downlink data path with intermediate UPF (I-UPF) between the UPF (PSA) and the UPF (new I-UPF) is equivalent to the second path); 
allocating, by the anchor user plane network element (UPF (PSA)) to the terminal based on the request message, the first path information (CN DL Tunnel info) and the second path information (AN Tunnel info) (see, TS 23.502: Figure 4.2.3.2-1: Step 7b, and 18b); and 
sending, by the anchor user plane network element (UPF (PSA)), a response message to the session management network element (SMF), wherein the response message carries the first path information and the second path information (see, TS 23.502: Figure 4.2.3.2-1: Step 7b, and 18b, UPF (PSA) to SMF, N4 Session Modification Response wherein the response message carries CN DN Tunnel info and AN Tunnel info.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471